       Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYNQUILA WILLIAMS,                           :
            Plaintiff                        :           No. 1:17-CV-2323
                                             :
                     v.                      :   (Chief Magistrate Judge Schwab)
                                             :
SMITH, et al.,                               :     Electronically Filed Document
                 Defendants                  :      Complaint filed: 12/18/2017

                  DOC DEFENDANTS’ BRIEF IN OPPOSITION
                    TO PLAINTIFF’S MOTION TO AMEND

      Pursuant to the Scheduling Order issued (Doc. 88), Defendants

Donnaromma and Stark, by and through undersigned counsel, file this brief in

opposition to the Plaintiff’s motion for leave to amend her complaint. Defendants

hereby submit that if the Court grants leave to Plaintiff to amend her complaint,

Plaintiff’s First and Eighth Amendment claims should be severed and proceed

separately. Otherwise, they will unnecessarily prejudice Defendant Donnaromma.

                 BACKGROUND AND PROCEDURAL HISTORY

      On December 18, 2017, Plaintiff, Synquila Williams (“Williams”) filed a

complaint under 42 U.S.C. § 1983 against Superintendent Robert Smith,

Corrections Officers Donnarumma and Stark (“DOC Defendants”) and, separately

represented, Correct Care Solutions (“CCS”). (See Doc. 1).

      The complaint alleged four acts of wrongdoing: (i.) that Ms. Williams was

sexually assaulted at some point in time and when Ms. Williams attempted to

                                         1
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 2 of 10



report the assault an unnamed officer and/or Lieutenant Brittain did nothing but

take photos (id. at 2-3); (ii.) that Ms. Williams’ medical needs were neglected

because she didn’t receive treatment for her colon or to treat injuries from a fall in

the kitchen (id. at 3); (iii.) that Officers Donnarumma and Stark harassed Ms.

Williams and lied on misconduct reports (id.); and, finally (iv.) that the HIPPA law

had been violated by some unidentified person or entity (id.). As relief, Ms.

Williams sought protection from retaliation, assistance in obtaining medical care,

compensatory and punitive damages, declaratory relief, and attorney’s fees and

costs. (Id.).

       Both the DOC Defendants and the CCS Defendant filed motions to dismiss

the complaint. (See Docs. 23 and 25). The Court granted in part the DOC

Defendants’ motion terminating Superintendent Smith from the action and

dismissing the Eighth and Fourteenth Amendment claims against the DOC

Defendants. (Doc. 39 at 14). Ms. Williams was permitted to continue with a First

Amendment retaliation claim against the DOC Defendants along with the

identified Eighth Amendment claim against the CCS Defendant.

       DOC Defendants filed an answer with affirmative defenses to the complaint

on August 27, 2019. (See Doc. 41). The CCS Defendants moved for leave to take

Ms. Williams’ deposition in September 2019, which was granted. (See Docs. 45-

46). Discovery between the parties began, but Ms. Williams’ deposition has not yet

                                           2
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 3 of 10



been taken. In November 2019 and February 2020 counsel for Ms. Williams

entered their appearance and several motions to extend the time to complete

discovery were filed. (See Docs. 55-57, 61, 63-65). At this time, fact discovery

closes on November 19, 2020. (See Doc. 87).

      On June 30, 2020 counsel for Ms. Williams moved to amend the original

complaint pursuant to Federal Rule 15(a). (Doc. 82). The amended complaint seeks

to “clarify” Ms. Williams’ remaining First and Eighth Amendment claims and add

additional defendants for the Eighth Amendment claim. (Id.) Ms. Williams’

predominant issue in the amended complaint is that she failed to receive adequate

medical care for her diabetes for several years, whereas the original complaint

concerned a failure to treat a full colon or injuries resulting from a fall in the

kitchen. Compare Doc. 1 at 3 with Doc. 82.1 ¶¶ 11-137.

      As a secondary issue, Ms. Williams seeks to amend her claims against

Officers Donnaromma and Stark to assert that Defendant Donnaromma refused to

report her PREA concerns about her cellmate and later slammed her head against a

table, whereas her original complaint concerned receipt of retaliatory misconducts

after filing a PREA complaint. Compare Doc. 1 at 2-3 with Doc. 82.1 ¶¶ 138-174,

177-181.




                                            3
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 4 of 10



                   STATEMENT OF QUESTIONS INVOLVED

     SHOULD PLAINTIFF’S FIRST AND EIGHTH AMENDMENT CLAIMS BE SEVERED
BECAUSE THE CLAIMS ARE MISJOINED?

      SUGGESTED ANSWER: YES.

                           ARGUMENT IN OPPOSITION

      “[A] party may amend its pleadings only with the opposing party’s written

consent or the court’s leave. The court should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The Federal rules allow for amendments in light

of the “principle that the purpose of pleading is to facilitate a proper decision on

the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962). Leave to amend should be

granted unless the requested amendment would be inequitable, futile, is sought in

bad faith, considered to be prejudicial, or has been interposed for reasons of delay.

Id. The policy favoring liberal allowance of amendments of a pleading does not

mean that the right to amend is absolute. See Fed. R. Civ. P. 15(a)(2).

      Federal Rule of Civil Procedure 20(a) permits “joinder” – the joining

together of more than one party – if the plaintiff's claim seeks relief against the

defendants “jointly, severally, or in the alternative” and “aris[es] out of the same

transaction, occurrence, or series [of events] . . . and [if] any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a).

Misjoinder, on the other hand, as here, occurs when there is no common question


                                           4
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 5 of 10



of law or fact and the events that gave rise to the Ms. Williams’ claims against the

defendants do not stem from the same transaction, occurrence, or series of events.

      Misjoinder is governed by Rule 21, which reads:

      Misjoinder of parties is not ground for dismissal of an action. Parties
      may be dropped or added by order of the court on motion of any party
      or of its own initiative at any stage of the action and on such terms as
      are just. Any claim against a party may be severed and proceeded with
      separately.

Fed. R. Civ. P. 21. To remedy misjoinder, then, a court may not simply dismiss a

suit altogether. Instead, the court has two remedial options: (1) misjoined parties

may be dropped “on such terms as are just”; or (2) any claims against misjoined

parties “may be severed and proceeded with separately.” Id.

      First, because Ms. Williams’ claims arise out of a completely separate series

of events with no common questions of law or fact, this Court should sever the

claims in the amended complaint and permit them to proceed in a separate action.

See White v. ABCO Eng'g Corp., 199 F.3d 140, 145 n. 6 (3d Cir. 1999) (When a

court severs a claim against a defendant under Rule 21, the statute of limitations is

held in abeyance, and the severed suit can proceed so long as it initially was filed

within the limitations period).

       More specifically, the First Amendment retaliation claim relates to Ms.

Williams’ August 2017 PREA complaint and Defendant Donnaromma’s alleged

retaliatory actions thereafter. Separately, Ms. Williams has now clarified that she

                                          5
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 6 of 10



asserts an Eighth Amendment claim related to the mistreatment of her diabetes by

various medical defendants. Other than the fact that the events occurred in the

same facility, there are no questions of law or fact common to all defendants that

will arise in this action.

       Ms. Williams anticipates in her brief in support for leave to amend that DOC

Defendants would object to the amended complaint due to misjoinder. (See Doc.

88 at n.1). She correctly notes that the DOC and CCS defendants have remained

part of this litigation for the last three years and asserts that Defendants should

remain joined because no new claims or new set of facts have been included in the

amended complaint. (Id.) This argument, however, ignores the fact that the original

complaint, while limited, appeared to assert claims related each other and

Defendants were not on notice of a possible misjoinder issue because they have not

had the benefit of deposing Ms. Williams despite requesting to do so on several

occasions.

       Justice and fairness would not be served by allowing Ms. Williams to

continue to litigate disparate claims in one proceeding, especially in light of the

fact that if a plaintiff is permitted to join separate and distinct claims in one action,

they will be able to circumvent filing fee requirements. See Washington v. Folino,

2013 WL 998013, at *3 n.1 (W.D. Pa. Feb. 28, 2013). It cannot be said that Ms.

Williams’ “clarified” claims of medical mistreatment and officer retaliation arise

                                            6
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 7 of 10



out of the same transaction or occurrence, or series of events to satisfy Rule 20. As

such, this Court may properly exercise its discretion and sever these claims.

      Second, Defendant Donnaromma would be prejudiced if these two separate

matters continued in a consolidated manner because undersigned counsel likely

would be requested to represent the newly named defendant, Dr. Paul Noel and

would now need to litigate incompatible claims. These individual Corrections

defendants would be in different positions to, among other things, consider

settlement or consider trial presentation, all of which cause unnecessary confusion.

      There would be no prejudice to Ms. Williams if she were required to

separately litigate these claims. See Sabolsky v. Budzanoski, 457 F.2d 1245, 1249

(3d Cir. 1972) (“The proper remedy in case of misjoinder is to grant severance or

dismissal to the improper party if it will not prejudice any substantial right.”).

Because it would not prejudice Ms. Williams to separately litigate these claims, the

Court should exercise its discretion and sever these claims.

      Third, despite Ms. Williams’ wholly unsupported assertion (see Doc. 88 at

10), there is no evidence that the proposed medical defendants, such as Dr. Noel,

were ever on notice of this existing litigation or to the fact that they could be

named as potential wrongdoers. These individuals were not named in the

documents cited by counsel and have no reason to be privy to these filings because

they were never personally served with them. If anything, their inability to be

                                           7
        Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 8 of 10



aware of the initial filings supports the need to sever the claims, properly serve the

new defendants, and move forward in two separate proceedings.

      Additionally, Ms. Williams incorrectly asserts that all of her claims have

been encompassed in her multiple filings despite not being expressed in her

original complaint. (See id.). However, courts have dismissed such claims and have

consistently held these practices to be unfair because they unreasonably burden

defendants to infer potential claims that could arise simply because they were

mentioned in tangential filings and not pled in the complaint. See Commonwealth

of Pennsylvania v. Pepsico, Inc., 836 F.2d 173, 181 (3d Cir. 1988); Sansom

Committee v. Lynn, 366 F. Supp. 1271, 1278 (E.D. Pa. 1973).

      Finally, although Ms. Williams argues that she has clearly stated an Eighth

Amendment claim against Dr. Noel, she notes that he is being sued in his

individual and official capacity. (See Doc. 82-1 ¶ 6 and Doc. 88 at 13). Ms.

Williams already identified Dr. Noel as a Department of Corrections employee, not

a CCS employee (see id.), so any claim against him in his official capacity is

subject to dismissal pursuant to the Eleventh Amendment. In that context, Ms.

Williams’ argument that claims brought against Dr. Noel would not be futile is not

persuasive and again supports the need to sever the claims.




                                          8
       Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 9 of 10



                                 CONCLUSION

      For these reasons, DOC Defendants request that the Court deny Ms.

Williams’ motion to amend her complaint and direct Ms. Williams to file her new

Eighth Amendment medical claims in a new civil action.

                                            Respectfully submitted,

                                            JOSH SHAPIRO
                                            Attorney General


                                     By:    /s/ Nicole R. DiTomo
                                           NICOLE R. DITOMO
Office of Attorney General                 Deputy Attorney General
1000 Madison Avenue, Suite 310             Attorney I.D. No. 315325
Norristown, PA 19403
Phone: (610) 631-6205                      LINDSEY A. BEDELL
nditomo@attorneygeneral.gov                Deputy Attorney General
                                           Attorney I.D. No. 308158

                                           KAREN M. ROMANO
                                           Chief Deputy Attorney General
                                           Civil Litigation Section

Date: July 28, 2020                        Counsel for DOC Defendants




                                       9
       Case 1:17-cv-02323-SES Document 90 Filed 07/28/20 Page 10 of 10



                          CERTIFICATE OF SERVICE

      I, Nicole R. DiTomo, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on July 28, 2020, I

caused to be served a true and correct copy of the foregoing document titled DOC

Defendants’ Brief in Opposition to Plaintiff’s Motion to Amend to the following:

VIA ELECTRONIC FILING

Alexandra Morgan-Kurtz, Esquire                 Alan S. Gold, Esquire
Amy B. Ernst, Esquire                           Alexander R. Ferrante, Esquire
Pennsylvania Institutional Law Project          Gold & Ferrante, PC
100 Fifth Avenue, Suite 900                     The Pavilion, Suite 526
Pittsburgh, PA 15222                            261 Old York Road
amorgan-kurtz@pailp.org                         Jenkintown, PA 19046
aernst@pailp.org                                asg@goldferrantelaw.com
Counsel for Synquila Williams                   arf@goldferrantelaw.com
                                                Counsel for Defendant Correct
Bret D. Grote, Esquire                          Care Solutions
Abolitionist Law Center
P.O. Box 8654
Pittsburg, PA 15221
bretgrote@abolitionistlawcenter.org
Counsel for Synquila Williams

Catherine B. Sevcenko, Esquire
Nat’l Council for Incarcerated &
Formerly Incarcerated
300 New Jersey Avenue, NW #900
Washington, DC 20001
csevcenko@thecouncil.us
Admitted pro hac vice
Counsel for Synquila Williams
                                      /s/ Nicole R. DiTomo
                                      NICOLE R. DITOMO
                                      Deputy Attorney General

                                         10
